United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-2922
                        ___________________________

                         Juan Carlos Solorzano-Guerrero

                             lllllllllllllllllllllPetitioner

                                           v.

                William P. Barr, Attorney General of United States

                            lllllllllllllllllllllRespondent
                                     ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                   ____________

                            Submitted: March 18, 2020
                              Filed: March 25, 2020
                                  [Unpublished]
                                  ____________

Before ERICKSON, GRASZ, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

      Mexican citizen Juan Carlos Solorzano-Guerrero petitions for review of an
order of the Board of Immigration Appeals (BIA) denying his motion to remand, in
which he argued that the immigration judge lacked the statutory authority to enter a
2011 order of removal in absentia. After careful review, we conclude that the BIA
did not abuse its discretion in concluding that the motion was untimely and
numerically barred. See Rodriguez de Henriquez v. Barr, 942 F.3d 444, 447 (8th Cir.
2019) (explaining the standard of review); Pinos Gonzalez v. Barr, 929 F.3d 595, 598
(8th Cir. 2019) (noting that a motion for remand is the functional equivalent of a
motion to reopen). We therefore decline to reach the parties’ arguments regarding the
underlying merits of the motion. We further conclude that we lack jurisdiction to
review the BIA’s decision declining to sua sponte rescind, reconsider, or reopen the
proceedings because Solorzano-Guerrero has not raised a colorable constitutional
claim. See Ramos-Portillo v. Barr, 919 F.3d 955, 962-63 (5th Cir. 2019) (concluding
that the petitioner, who sought to rescind his order of removal in absentia and reopen
his proceedings, did not demonstrate a due process violation because he had no
liberty interest in the discretionary reopening of removal proceedings);
Pinos-Gonzalez v. Mukasey, 519 F.3d 436, 441 (8th Cir. 2008) (concluding that an
applicant has no constitutionally protected liberty or property interest in the
discretionary relief of cancellation of removal, and cannot establish a due process
right to obtain that relief).

      Accordingly, the petition for review is denied. See 8th Cir. R. 47B.
                      ______________________________




                                         -2-